UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7288


MITCHELL KARACHINSKI,

                        Petitioner – Appellant,

          v.

BRICK TRIPP,

                        Respondent – Appellee,

          and

UNITED STATES OF AMERICA; UNITED STATES FEDERAL B.C.P.,

                        Respondents.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-hc-0246-FL)


Submitted:   November 20, 2014             Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mitchell Karachinski, Appellant Pro Se. Michael Bredenberg,
Special   Assistant  United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mitchell   Karachinski       appeals   the   district   court’s

order denying his motion for a sentence reduction.                We have

reviewed the record and find no reversible error.           Accordingly,

we grant leave to proceed in forma pauperis and affirm the order

of the district court.    Karachinski v. Tripp, No. 5:13-hc-02146-

FL (E.D.N.C. July 28, 2014).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                  AFFIRMED




                                   2